Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 10 and 18-20 have been rejoined. 

	With this Examiner’s Amendment claims 1, 4-10, 12-15, 18-20 and 22-27 are now allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance for each of the independent claims is the particular construction of the ladder dock, specifically how the different panels are structured and arranged with respect to one another.
As can be seen from the previously and currently cited prior art, a wide variety of ladder docks are known in the art, but none alone or in combination anticipate or make obvious the particular combination of panels, their features and arrangement with respect to one another.
One example of prior art that is similar but does not read on the ladder dock would be Poldmaa, which teaches a planar mounting panel 12, and a ladder rest panel 14, but the connecting panel 13 is far what could be considered planar, as it is S-shaped an intended to curve with dip and rise. To replace or reconstruct the curved connecting panel of Poldmaa would require hindsight and destroy the intended operation and fit of the bracket.
Design patents D715964, D810960 and D830577 all teach various ladder docks having angle and planner panels, but none alone or in combination teach the particular construction and arrangement as now claimed by the applicant in the independent claims.
For at least these reasons claims 1, 4-10, 12-15, 18-20 and 22-27 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634